              Case 2:17-cv-04540-WB Document 210-14 Filed 06/14/19 Page 1 of 8



                                                                                                                                         Articles                    I
Use of hormonal contraceptives and risk of HIV-1
transmission: a prospective cohort study
Renee Heffron, Deborah Donnell, Helen Rees, Connie Ce/um, Nelly Mugo, Edwin Were, Guy de Bruyn, Edith Nakku-Joloba, Kenneth Ngure,
James Kiarie, Robert WCoombs, Jared M Baeten, for the Partners in Prevention HSV/HIV Transmission Study Team*

Summary
Background Hormonal contraceptives are used widely but their effects on HIV-1 risk are unclear. We aimed to assess                     Lancet Infect Dis 2012;
the association between hormonal contraceptive use and risk ofHIV-1 acquisition by women and HIV-1 transmission                        12: 19-26

from HIV-1-infected women to their male partners.                                                                                      Published Online
                                                                                                                                       October 4, 2011
                                                                                                                                       DOl:10.1016/S1473-
Methods In this prospective study, we followed up 3790 heterosexual HIV-1-serodiscordant couples participating in                      3099(11)70247-X
two longitudinal studies of HIV-1 incidence in seven African countries. Among injectable and oral hormonal                             This online publication has
contraceptive users and non-users, we compared rates ofHIV-1 acquisition by women and HIV-1 transmission from                          been corrected. The corrected
women to men. The primary outcome measure was HIV-1 seroconversion. We used Cox proportional hazards                                   version first appeared at
                                                                                                                                       the lancet.com/infection on
regression and marginal structural modelling to assess the effect of contraceptive use on HIV-1 risk.
                                                                                                                                       January 23, 2012

                                                                                                                                       See Comment page 2
Findings Among 1314 couples in which the HIV-1-seronegative partner was female (median follow-up
                                                                                                                                       *Members listed at end of paper
18-0 [IQR 12-6-24-2] months), rates ofHIV-1 acquisition were 6-61 per 100 person-years in women who used
                                                                                                                                       Department of Epidemiology
hormonal contraception and 3 • 78 per 100 person-years in those who did not (adjusted hazard ratio 1- 98, 95% CI
                                                                                                                                       (R Heffron MPH,
1- 06-3 •68, p=0 · 03). Among 2476 couples in which the HIV-1-seronegative partner was male (median follow-up                          ProfCCelum MD,
18-7 [IQR 12-8-24-2] months), rates ofHIV-1 transmission from women to men were 2-61 per 100 person-years in                           J M Baeten MD),Global Health
couples in which women used hormonal contraception and 1- 51 per 100 person-years in couples in which women                            (C Celum, N Mugo MBChB,
                                                                                                                                       J Kiarie MBChB,J M Baeten),
did not use hormonal contraception (adjusted hazard ratio 1-97, 95% CI 1-12-3-45, p=0-02). Marginal structural
                                                                                                                                       Medicine (C Celum,
model analyses generated much the same results to the Cox proportional hazards regression.                                             ProfRWCoombsMD,
                                                                                                                                       J M Baeten), and Laboratory
Interpretation Women should be counselled about potentially increased risk of HIV-1 acquisition and transmission                       Medicine (RWCoombs),
                                                                                                                                       University of Washington,
with hormonal contraception, especially injectable methods, and about the importance of dual protection with                           Seattle, WA, USA; Statistical
condoms to decrease HIV-1 risk. Non-hormonal or low-dose hormonal contraceptive methods should be considered                           Center for HIV/AIDS Research
for women with or at-risk for HIV-1.                                                                                                   and Prevention (D Donnell PhD)
                                                                                                                                       and Vaccine and Infectious
                                                                                                                                       Disease Division (D Donnell),
Funding US National Institutes of Health and the Bill & Melinda Gates Foundation.                                                      Fred Hutchinson Cancer
                                                                                                                                       Research Center, Seattle, WA,
Introduction                                                           contraceptive use and risk of HIV-1 acqms1t1on by               USA; Wits Reproductive Health

Safe and effective family planning services are central to             women and HIV-1 transmission from HIV-I-infected                and HIV Institute
                                                                                                                                       (Prof H Rees MBBChir) and
initiatives to reduce unintended pregnancies, promote                  women to their male partners.                                   Perinatal Health and HIV
economic development, and improve the health of                                                                                        Research Unit
women and children worldwide. Among women with                         Methods                                                         (G de Bruyn MBBCh), University

and at-risk for HIV-1, the prevention of unintended                    Study design and participants                                   of the Witwatersrand,
                                                                                                                                       Johannesburg, South Africa;
pregnancy is a key component of strategies to reduce                   From 2004-10, we did two prospective studies of HIV-1           Department of Obstetrics and
vertical HIV-1 transmissionY                                           incidence in African HIV-1-serodiscordant couples (ie,          Gynaecology, Kenyatta
  Hormonal contraceptive methods, including daily oral                 one partner with HIV-1 infection and one partner                National Hospital, Nairobi,
                                                                                                                                       Kenya (N Mugo, J Kiarie,
pills and long-acting injectables, are used by more than               without). The Partners in Prevention HSY/HIV
                                                                                                                                       K Ngure MPH); Department of
140 million women worldwide.' During the past two                      Transmission Study was a randomised, placebo-                   Obstetrics & Gynaecology,
decades, epidemiological and laboratory studies have                   controlled, trial of daily acyclovir herpes simplex virus       University of Nairobi, Nairobi,
suggested that hormonal contraception could alter the                  type 2 (HSV-2) suppressive therapy given to 3408 people         Kenya (N Mugo, J Kiarie);
                                                                                                                                       Department of Reproductive
risk of HIV-1 acquisition in women.4- 8 However, results               infected with HIV-1 and HSV-2 as an intervention to
                                                                                                                                       Health, Mai University,
have been inconsistent.' Only one study has addressed                  reduce HIV-1 transmission to their heterosexual HIV-1-          Eldoret, Kenya (E Were MBChB);
the effect of hormonal contraception and risk of H IV-1                seronegative partners (Clinicaltrials.gov #NCT00194519);        School of Public Health,
transmission from women to men. 10 Increased risk                      acyclovir did not significantly reduce HIV-1 transmission. 13   Makerere University College
                                                                                                                                       of Health Sciences, Kampala,
related to hormonal contraceptive use would be of                      Couples were from seven countries in east and southern
                                                                                                                                       Uganda
importance to global public health because of the large                Africa (Botswana, Kenya, Rwanda, South Africa,                  (E Nakku-Joloba MBChB); and
number of women using such methods. WHO has called                     Tanzania, Uganda, and Zambia) and were followed for             STD Clinic, Mulago Hospital,
for high-quality studies to assess the potential role of               up to 24 months. In a parallel study at two of the clinical     Kampala, Uganda
                                                                                                                                       (E Nakku-Joloba)
hormonal contraception in increased HIV-1 risk. 11,12 We               trial sites (Kampala, Uganda, and Soweto, South Africa),
aimed to assess the association between hormonal                       we enrolled an additional 485 HIV-1 serodiscordant


www.thelancet.com/i nfection Vol 12   January 2012                                                                                                                   19




                                                                                                                                                    00803817
Exhibit 171                                                                                                                                     JA-0003359
                       Case 2:17-cv-04540-WB Document 210-14 Filed 06/14/19 Page 2 of 8



I          Articles




              \Correspondence to:      couples into an observational study of immune correlates       enrolment from HIV-1- infected women in the clinical trial
 Dr Jared M Baeten, Department
                                       of HIV-1 protection and followed them for up to                cohort, as previously detailed. 21 The lower quantification
     of Global Health, University of
         Washington, Box 359927,       12 months. For both studies, eligible participants were        limit for HIV-1 RNA testing was 240 copies.
            325 Ninth Ave, Seattle,    aged 18 years or older and sexually active, HIV-1-               At each quarterly study visit, women were asked about
                   WA 98104, USA       seropositive partners had no history of AIDS-defining          their current contraceptive method with a standard
                 jbaeten@uw.edu
                                       disorders and were not using antiretroviral therapy            questionnaire. Women were classified as exposed to
                                       (ART), the HIV-1-seropositive partners in the clinical trial   hormonal contraception for each quarterly period if they
                                       had CD4 counts of 250 cells per µL or higher, were             reported hormonal use at the quarterly v1s1t.
                                       seropositive for HSV-2, had no known history of adverse        Contraceptive use was analysed as a time-dependent
                                       reactions to acyclovir, and were not pregnant. Couples         exposure, with women assumed to have used the same
                                       were recruited through study-initiated community               method during the 3 months that elapsed between study
                                       outreach activities and referrals from HIV-1 testing and       visits. Analyses were done for exposure to any hormonal
                                       care centres, antenatal clinics, and non-governmental          contraception and then separately for injectable and oral
                                       organisations. 14 The main reasons couples did not enrol       contraception; the comparison group was women not
                                       were that they did not meet the CD4 count, HSV-2,              using hormonal contraception, which included women
                                       pregnancy, or sexual activity eligibility criteria. 1s         who had had a hysterectomy or tubal ligation, used
                                         HIV-I-uninfected partners were seen quarterly for HIV-1      condoms only, or used no contraception. Visits at which
                                       serological testing. For HIV-I-infected partners, CD4          women reported use of implantable hormonal methods
                                       counts were measured every 6 months, and participants          or an intrauterine device were rare (<2% of visits) and
                                       eligible for ART initiation during follow-up were referred     therefore excluded. Many women reported condom use,
                                       to local HIV-1 care clinics. All participants received         either with or without another method for contraception;
                                       comprehensive HIV-I-prevention services, including             condom use was thus included in analyses as a potential
                                       individual and couples counselling, free condoms, and          confounder. HIV-I-uninfected men were classified as
                                       treatment of sexually transmitted infections. Contra-          exposed to hormonal contraception if their HIV-1-
                                       ceptives were offered by referral or on-site. Differences in   infected female partner reported using an injectable or
                                       contraceptive use occurred between sites.1',17                 oral method at her corresponding study visit. For 4% of
                                         We excluded enrolled patients who were subsequently          male follow-up time, missing contraceptive data from
                                       reported to not have HSV-2 or HIV-1 infection and              their female partners were imputed to be the method
                                       couples for whom the HIV-1 uninfected participant did          consistently reported at adjacent study visits; data were
                                       not complete any follow-up visits for assessment of HIV-1      not imputed if methods during adjacent periods were
                                       seroconversion. We also censored visits for couples for        inconsistent.
                                       whom the HIV-1 infected partner started ART, because
                                       such treatment eliminated HIV-1 risk in the study              Statistical analysis
                                       population. 18 The protocols were approved by institutional    The primary outcome measure was HIV-1 seroconversion.
                                       review boards at the University of Washington and              We did separate analyses of the association of hormonal
                                       collaborating institutions at each study site. Participants    contraception with HIV-1 acquisition by women (male-
                                       provided written informed consent.                             to-female transmission) and HIV-1 transmission from
                                                                                                      women to men (female-to-male transmission). For
                                       Procedures                                                     female-to-male transmission, only genetically linked
                                       Rapid HIV-1 antibody tests were used for HIV-1 serological     seroconversions were included as outcomes to minimise
                                       testing and positive results were confirmed by ELISA. 13 For   misclassification of HIV-1 transmissions from outside
                                       HIV-1 seroconverters, analysis of HIV-1 env and gag            partners with unknown hormonal contraceptive use, and
                                       sequences from both members of a couple was used to            follow-up time was censored for those men at the time
                                       establish whether transmission was linked within the           they acquired HIV-1 from a partner other than the
                                       partnership. 19 Nucleic-acid-amplification testing for         HIV-I-infected partner with whom they enrolled.
                                       bacterial sexually transmitted infections (STis) was done        We compared participant characteristics during periods
                                       on samples collected from both partners at study               of hormonal contraceptive use and non-use with
                                       enrolment. 1s All participants were tested for HSV-2 with      generalised estimating equations. To assess the effect of
                                       HerpeSelect-2 EIA (Focus Technologies, Cypress, CA,            contraceptive method on HIV-1 risk, we used time-
                                       USA) or by HSY-specific western blot. 2°CD4 quantification     dependent Cox proportional hazards regression with
                                       was done with standard flow cytometry. Plasma HIV-1            robust standard errors to account for within subject
                                       RNA concentrations were quantified from a sample               correlation with repeated measurements. 22 Models were
                                       collected at study enrolment and 6 months later with the       adjusted for variables that had confounded the
                                       COBAS TaqMan real-time HIV-1 RNA assay, version 1.0            contraception-HIV-I-risk relation in previous analyses 7'8-
                                       (Roche Diagnostics, Indianapolis, IN, USA). Con-               age and time-dependent pregnancy and any sex without
                                       centrations of endocervical HIV-1 were quantified with the     condoms-and plasma HIV-1 concentrations in HIV-1-
                                       COBAS assay of swab samples collected 6 months after           infected partners, a strong predictor of HIV-1


20                                                                                                                      www.thelancet.com/i nfection Vol 12 January 2012




                                                                                                                                                           00803818
      Exhibit 171                                                                                                                                       JA-0003360
                 Case 2:17-cv-04540-WB Document 210-14 Filed 06/14/19 Page 3 of 8



                                                                                                                                                                                     Articles   I
transmission. 23 We also assessed several additional                                           We repeated our analyses with marginal structural
variables for potential confounding: region (east Africa vs                                  modelling, a technique to adjust for time-dependent
southern Africa), marital status of couples and the                                          confounding. 25 '26 We computed stabilised-inverse-probability
number of children they had together, HSV-2 status of the                                    weights with logistic regression to predict the probability of
HIV-1-uninfected partner, circumcision status of the male                                    hormonal contraceptive use at each visit (by concentrations
partner, and STI in either partner, all recorded at study                                    of plasma HIV-1, age, region, and number of children), as
enrolment, and time-dependent measures of sexual                                             described by Cole and colleagues;" the weights adjusted
frequency (with and without condoms), sex with additional                                    for time-dependent measures of pregnancy and
partners, CD4 count of the HIV-1-infected partner, and                                       unprotected sex. Weights for the effect of any hormonal
genital-ulcer disease in either partner. None of these                                       contraception on HIV-1 risk (mean 1-00, range 0 •82-1- 34)
additional variables substantially (>10%) changed the                                        were computed separately from the weights to assess the
effect estimates and thus they were not included in the                                      separate effects of injectable and oral contraception on
final multivariate models. For analysis ofHIV-1 acquisition                                  HIV-1 risk (mean 1-07, range 0-19--4-56). These weights
by women, we tested for effect modification by baseline                                      were then used in a pooled logistic-regression model of
HSV-2 status and age with a likelihood-ratio test, because                                   hormonal contraception versus HIV-1 risk.
previous results have shown that the hormonal                                                  Finally, we assessed the prevalence and quantity of
contraception-HIV-1-risk relation was stronger for                                           genital HIV-1 RNA in women using hormonal contracep-
women who were HSV-2 seronegative or who were aged                                           tion versus those who did not by logistic and linear
less than 25 years. 24                                                                       regression. All analyses were done with SAS 9.2.

                                                                 Analysis of HIV-1 acquisition by women                      Analysis of HIV-1 transmission from women
                                                                 (N=1314 couples)                                            to men (N=2476 couples)

                                                                 HIV-1-uninfected women            HIV-1-infected men        HIV-1-uninfected men       HIV-1-infected women

   Demographic characteristics
   Age, years                                                        30,2 (25,0-37'2)                 37,0 (31,8-44,1)          35,0 (29,5-42,0)            29,9 (25,1-34,6)
   Education, years                                                   8,0 (6,0-10,0)                   8,0 (6,0-11,0)             9,0 (7,0--12,0)            8,0 (6,0-11,0)
   Couple characteristics*
   Married                                                        1081 (82,3%)                                               1846 (74,6%)
   Partnership duration, years                                        6,5(2,7-13,4)                                              4,9(H-9,4)
   Number of children                                                 2,0 (1,0-4,0)                                               2,0 (1,0-4,0)
   Number of children with study partner                              2,0 (0,0-3,0)                                               1,0 (0,0-2,0)
   Sexual behaviour, month before enrolment
   Number of sex acts with study partner                              3 ,0 (2 ,0-6 ,0)                                           4,0 (2,0-8,0)
   Any unprotected sex with study partner                           312(23,7%)                                                 727(29,4%)
   Any sex with an outside partner                                    8(1,0%)                        98 (7,5%)               119/1293 (9,2%)                34(1,4%)
   Medical characteristics
   Sexually transmitted infectiont                                 160(14,5%)                        85 (6,6%)               230/2411 (9,5%)            429/2231 (19,2%)
   HSV-2 seropositive                                            1088/1283 (84,8%)                1249/1280 (97,6%)          1441/2393 (60,2%)           2440 (99,0%)
   Circumcised (men)                                                                                427 (32,5%)              1332 (53,8)
   Ever pregnant during study (women)                              390 (29,7%)                                                                             571 (23,1%)
   HIV-1 characteristics
   Plasma HIV-1 RNA, (log'" copies per ml) at enrolment                                                4,37 (3,71-4,94)                                      3'97 (3,24-4,56)
   CD4 count (cells per µL) at enrolment                                                            417 (323-562)                                         478 (348-663)
   Ever used ART during study                                                                       173 (13,3%)                                           235 (9,6%)
   Contraceptive use (women)
   Any hormonal contraceptive use at enrolment                     194 (14,8%)                                                                            430(17'4%)
   Any injectable use at enrolment                                 142 (10,8%)                                                                            335(13,5%)
   Any oral use at enrolment                                         52 (4,0%)                                                                              95 (3,8%)
   Any hormonal contraceptive use during follow up                  275 (20,9%)                                                                           815 (32,9%)
   Any injectable contraceptive use during follow up               208 (15,8%)                                                                            656 (26,5%)
   Any oral contraceptive use during follow up                       87(6,6%)                                                                             219 (8,8%)

  Data are number(%), n/N (%), or median (IQR). HSV-2=herpes simplex virus type-2. ART =antiretroviral therapy. *Data shown in the uninfected group apply to couples.
  tNeisseria gonorrhoeae, Chlamydia trachomatis, or Trichomoas vagina/is; 678 (75%) of 904 participants with a sexually transmitted infection were infected with T vagina/is only,
  79 (9%) participants had N gonorrhoea, and 161 (18%) had Ctrachomatis.

  Table 1: Participant characteristics




www,thelancet,com/i nfection Vol 12 January 2012                                                                                                                                                  21




                                                                                                                                                                                       00803819
Exhibit 171                                                                                                                                                                          JA-0003361
                     Case 2:17-cv-04540-WB Document 210-14 Filed 06/14/19 Page 4 of 8



I         Articles




                                                                   Follow-up intervals for analysis of HIV-1 acquisition by               Follow-up intervals for analysis of HIV-1 transmission from
                                                                   women (N=1314 HIV-1-seronegativewomen)                                 women to men (N=2476 HIV-1-seropositivewomen)
                                                                    Any hormonal             No hormonal               p value*           Any hormonal                  No hormonal                   p value*
                                                                    contraception            contraception                                contraception                 contraception

     Demographic characteristics
     Age of HIV-1 seronegative partner, years                       30-0 (26-0-35-4)           30·5 (25-0-37-8)          0-02               34·0 (29·7-39·9)               35-6 (30-0-43·0)           <0-0001
     Children within the partnership                                 2-0 (1-0-3-0)               2-0 (0-0-3-0)           0-9                  1-0 (1-0-2-0)                  1-0 (0-0-2-0)              0-03
     Sexual behaviour, HIV-1-uninfected partner
     Any unprotected sex with study partner, past month            77/896 (8-6%)             460/6125 (7-6%)             0-4              389/3006 (12-9%)              1011/9998 (10-1%)               0-009
     Any sex with an outside partner, past month                    29/897 (3·2%)            160/6024 (2·7%)             0-5              294/3006 (9-8%)               1221/10000 (12-2%)              0-01
     Medical characteristics
     CD4 count (cells per µL) in the HIV-1 infected partner         402 (286-601)            405 (298-562)               0-7              467 (343-656)                   452 (324-631)                 0-04
     Plasma HIV-1 concentration (log'" copies per ml) in the         4·3 (3·3-4·9)               4·4 (3-6-5-0)           0-2                  3·9 (3·2-4·5)                 4·0 (3·2-4·7)               0-1
     HIV-1-infected partner
     Pregnant, female partnert                                      47/898 (5·2%)            967/6027 (16-0%)          <0-0001            146/2876 (5·1%)               1288/9675 (13-3%)             <0-0001

 Data are n/N (%) or median (IQR). *Comparisons among contraceptive-exposure groups are adjusted for correlation by multiple measures from the same woman with generalised estimating equations. The
 number of data points assessed for each cell is total number of visits with each covariate characteristic during study follow-up. tContraceptive use during pregnancy intervals was either contraceptive failures
 documented at the time of pregnancy detection or contraceptive uptake during the early postpartum period.

 Table 2: Participant characteristics during quarterly follow-up intervals with and without hormonal contraceptive use



                                    Role of the funding source                                                                    women did not switch contraceptive methods during
                                    The sponsor of the study had no role in study design,                                         follow-up (1085 [83%] ofl314 HIV-1-seronegative women
                                    data collection, data analysis, data interpretation, or                                       and 1909 [77%] of 2476 HIV-1-seropositive women).
                                    writing of the report. The corresponding author had full                                      However, among 1321 women who ever used hormonal
                                    access to all the data in the study and had final                                             contraception during the study, 634 (48%; 448 [48%] of
                                    responsibility for the decision to submit for publication.                                    945 HIV-1-seropositive women and 186 [49%] of 376 HIV-1
                                                                                                                                  seronegative women) were not using such methods at
                                    Results                                                                                       some point during follow-up.
                                    For most of the 3790 HIV-1-serodiscordant couples                                                Median follow-up for HIV-1-seronegative women was
                                    included in the analysis, the HIV-1-infected partner was                                      18-0 (IQR 12-6-24-2) months and for seronegative men
                                    female (table 1). Most couples were married with children.                                    was 18-7 months (IQR 12-8-24-2). Retention at
                                    The median age was in the mid-30s, and 321 (24%) of                                           12 months for HIV-1-seronegative women was 93% (1153
                                    1314 uninfected women were younger than 25 years. In                                          of 1238 women) and for seronegative men was 90%
                                    HIV-1-seropositive participants, the median CD4 count                                         (2098 of 2331 men). Retention at 24 months for
                                    was 455 cells per µL (IQR 337-626) and median plasma                                          HIV-1-seronegative women was 87% (423 of 484 women)
                                    HIV-1 RNA concentration was 4-10 log 10 copies per mL                                         and for seronegative men was 84% (812 of 970 men).
                                    (IQR 3-37-4-73). More than a quarter of women were                                            HIV-1-seronegative partners accrued 5157-9 person-
                                    pregnant during study follow-up (table 1).                                                    years of follow-up for assessment ofHIV-1 seroincidence,
                                      27 couples enrolled in the randomised trial 13 were                                         during which 167 HIV-1 seroconversions occurred. Of
                                    subsequently reported not to have HSV-2 or HIV-1                                              the 73 infections in women, 62 (85%) were determined
                                    infection and were excluded from the analysis, as were                                        by viral sequencing to be genetically linked within the
                                    76 couples in which the HIV-1-uninfected participant did                                      partnership, and of the 93 infections in men, 59 (63%)
                                    not complete any follow-up visits for assessment of HIV-1                                     were linked.
                                    seroconversion. For 350 couples (151 with an HIV-1-                                              During follow-up, hormonal contraceptives were used
                                    uninfected woman and 199 with an HIV-1-uninfected                                             more frequently by couples with young HIV-1-uninfected
                                    man) in which the HIV-1-infected partner started ART,                                         partners and couples who did not experience pregnancy
                                    subsequent visits were censored. 18                                                           (table 2). Sexual behaviours did not differ for HIV-1-
                                      At enrolment, 194 (15%) ofl314 HIV-1-seronegative and                                       uninfected women during periods when they were using
                                    430 (17%) of 2476 HIV-1-seropositive women used                                               hormonal contraception compared with when they were
                                    hormonal contraception; injectable contraception was                                          not using hormonal contraception. Unprotected sex was
                                    more commonly used than oral pills (477 [13%] of                                              more likely and sex with an external partner was less
                                    3790 women used injectable vs 147 [4%] who used oral                                          likely for HIV-1-uninfected men, during periods when
                                    contraception). 275 (21%) of 1314 HIV-1-seronegative                                          their female partner was using hormonal contraception
                                    women and 815 (33%) of2476 HIV-1-seropositive women                                           than it was when their partner was not taking hormonal
                                    used hormonal methods during study follow-up. Most                                            contraception. Concentrations of plasma HIV-1 RNA and


22                                                                                                                                                            www.thelancet.com/i nfection Vol 12 January 2012




                                                                                                                                                                                                        00803820
     Exhibit 171                                                                                                                                                                                    JA-0003362
                  Case 2:17-cv-04540-WB Document 210-14 Filed 06/14/19 Page 5 of 8



                                                                                                                                                                                              Articles              I
                                     NumberofHIV-1                       Incidence per          Unadjusted Cox proportional            Adjusted Cox proportional                Adjusted marginal structural
                                     seroconversions/person-years        100 person-years       hazards regression analysis            hazards regression analysis*             models analysist
                                                                                                Hazard ratio (95% Cl) p value          Hazard ratio (95% Cl)     p value        Odds ratio (95% Cl)    p value

   All women                         73-0/1782-8                         4.09
   No hormonal contraception         60-0/1586-2                         3-78                   Reference                Reference     Reference                 Reference      Reference              Reference

   Any hormonal contraception        13-0/196-6                          6-61                   1-73 (0·95-3·15)         0-07           1-98 (1-06-3-68)         0-03           1-84 (0-98-3-47)       0-06
     Injectable                      10-0/146-1                          6-85                   1-80 (0-92-3-52)         0-08           2-05 (1-04-4·04)         0-04           2-19 (1-01-4·74)       0-05
     Oral                              3·0/50·5                          5·94                   1-53 (0-48-4-90)         0-47           1-80 (0·55-5-82)         0-33           1-63 (0·47-5-66)       0-44

  *Multivariate Cox proportional hazard regression model, adjusted for age, concentrations of plasma HIV-1 in the HIV-1-infected partners, and time varying unprotected sex and pregnancy. Further adjustment
  for additional factors did not substantially change the findings. tWeighted marginal structural model is adjusted for age, region, number of children, concentration of plasma HIV-1 RNA in the HIV-1-infected
  partner, and month of visit (5-knot cubic spline with knots at the 5th, 25th, 50th, 75th, and 95th percentiles) and contraceptive history; weights are truncated at the 1st and 99th percentiles.

  Table 3: Hormonal contraceptive use and risk of HIV-1 acquisition by women



                                     Number of genetically linked Incidence per                Unadjusted Cox proportional              Adjusted Cox proportional              Adjusted marginal structural
                                     HIV-1 seroconversions/       100 person-years             hazards regression analysis              hazards regression analysis*           model analysist
                                     person-years

                                                                                               Hazard ratio (95% Cl)     p value        Hazard ratio (95% Cl) p value          Odds ratio (95% Cl)     p value

   All men                           59-0/3375·1                         1-75
   No hormonal contraception         40-0/2647·9                         1-51                  Reference                 Reference      Reference                Reference     Reference               Reference
   Any hormonal contraception         19-0/727·2                         2-61                  1-76 (1-02-3-05)          0-04           1-97 (1-12-3·45)         0-02           2-05 (1-12-3·74)       0-02
     Injectable                       15.0/567.3                         2-64                  1-79 (0·99-3-22)          0-05           1-95 (1-06-3-58)         0-03           3-01 (1-47-6-16)       0-003
     Oral                              4·0/159·9                         2-50                  1-70 (0-60-4-81)          0-31           2-09 (0·75-5-84)         0-16           2-35 (0·79-6•95)       0-12

  *Multivariate Cox proportional hazard regression model, adjusted for age, plasma HIV-1 levels in the HIV-1 infected partner, and time varying unprotected sex and pregnancy. Further adjustment for additional
  factors did not substantially change the findings. tWeighted marginal structural model is adjusted for age, region, number of children, plasma HIV-1 RNA concentration in the HIV-1 infected partner, and visit
  month (5-knot cubic spline with knots at the 5th, 25th, 50th, 75th and 95th percentiles) and contraceptive history;weights are truncated at the 1st and 99th percentiles.

  Table 4: Hormonal contraceptive use and risk of HIV-1 transmission from women to men


CD4 counts were similar for hormonal-contraception                                        multivariate analysis adjusted for age, pregnancy,
exposed versus unexposed periods.                                                         unprotected sex, and concentrations of plasma HIV-1 in
  Rates ofHIV-1 acquisition were higher in women using                                    HIV-I-infected partners, men's HIV-1 risk was increased
hormonal contraception than in those who were not                                         two times when their partners were using hormonal
(table 3). In multivariate Cox proportional hazards                                       contraception (adjusted hazard ratio 1-97, 95%
analysis adjusted for age, pregnancy, unprotected sex,                                    CI 1-12-3 -45; table 4). Both injectable and oral
and concentrations of plasma HIV-1 in HIV-I-infected                                      contraceptive use by female partners were associated with
partners, use of hormonal contraceptives was associated                                   increased HIV-1 risk for men, although the effect was
with a two times increased risk of HIV-1 acquisition                                      significant only for injectable contraception (table 4). The
(adjusted hazard ratio 1-98, 95% CI 1-06-3 -68). Increased                                marginal structural model analyses generated similar
risk was reported for both injectable (adjusted hazard                                    results to the Cox proportional hazards regression.
ratio 2-05, 95% CI 1-04-4-04) and oral contraceptive use                                    To account for the potential persistent biological effects
(1-80, 0-55-5-82), although the analysis of oral                                          of hormonal contraception on HIV-1 risk when women
contraceptive use included only 50 • 5 person-years and                                   switched contraceptive methods, we assessed the effect of
was not statistically significant. The results from the                                   extending the exposure window for 3 months after last
marginal structural models were generally in agreement                                    hormonal contraceptive use (thus, women could be
with the Cox regression models. No evidence showed                                        exposed to more than one method during one study visit
that the effect of hormonal contraception on HIV-1 risk                                   window). This assessment affected 32 -1 (2%) of the 1782 •8
was different for HSV-2-seronegative women (195 [15%]                                     person-years and one seroconversion event for the HIV-1
of 1283) versus seropositive women (adjusted hazard                                       acquisition analysis and 70-9 (2%) of the 3375-1 person-
ratio 1- 56 vs 2 · 00, Pintff,ction=0 • 82) or for women younger                          years and one event for the female-to-male transmission
than 25 years (321 [24%] ofl314) versus those 25 years or                                 analysis. The results of these analyses were not
older (adjusted hazard ratio 1-96 vs 2 · 21, Pintff,ction=0 • 82).                        substantially different than those shown in table 3
  The rate of HIV-1 transmission from women using                                         and table 4 (data not shown). When we limited the analysis
hormonal contraceptives to their male partners was                                        of HIV-1 acquisition by women to those 62 outcomes that
higher than was the rate of transmission from women                                       were genetically linked to their male partners, the effect
who did not use hormonal contraceptives (table 4). In                                     estimates were not substantially changed (for any


www.thelancet.com/i nfection Vol 12 January 2012                                                                                                                                                                    23




                                                                                                                                                                                                   00803821
Exhibit 171                                                                                                                                                                                   JA-0003363
                     Case 2:17-cv-04540-WB Document 210-14 Filed 06/14/19 Page 6 of 8



I         Articles




                     Detection of any genital HIV-1 RNA                                                      Quantity of genital HIV-1 RNA detected (log,, copies/swab)

                     n/N (%)            Odds ratio            p value     Adjusted odds         p value      Median (IQR)          Regression              p value     Adjusted regression p value
                                        (95%CI)                           ratio* (95% Cl)                                          coefficient* (95% Cl)               coeflicientt (95% Cl)

     Overall         1011/1691 (59·9)                                                                        3-18 (2-08 to 3-85)
     No hormonal     782/1333 (58-7)    Reference             Reference   Reference             Reference    3·14 (2-08 to 3·91)   Reference               Reference   Reference               Reference
     contraception
     Any hormonal     230/358 (64-3)    1-27 (0·99 to 1-61)   0-06        1-51(1·13to2-01)      0-0054       3·29 (2-08 to 3·91)    0-10 (-0-01 to 0-21)   0-08         0-14 (0-04 to 0-23)    0-0055
     contraception
       Injectable    180/272 (66-2)     1-38 (1-05 to 1-81)   0-05        1-67 (1-21 to 2-31)   0-02         3-38 (2-08 to 4-02)    0-15 (0-03 to 0-28)    0-02         0-19 (0-08 to 0-30)    0-0005
       Oral            50/86 (58-1)     0-98 (0-63 to 1-52)   0-43        1-06 (0-62 to 1-84) 0-49           2-96 (2-08 to 3-65)   -0-07 (-0-28to 0-14)    0-53        -0-05 (-0-24 to 0-14)   0-60

 *Average difference in HIV-1 RNA concentration. tAdjusted for concentration of plasma HIV-1 RNA and CD4 count.


 Table 5: Endocervical concentrations of HIV-1 RNA in HIV-1 seropositive women, by contraceptive method



                                  hormonal contraceptive use, Cox regression adjusted                                    HIV-1 risk and our results are insufficient for drawing
                                  hazard ratio 2-06, 95% CI 1-05-4-03 and marginal                                       definitive conclusions about oral contraceptive use and
                                  structural model odds ratio 2-01, 95% CI 1-02-3-95). In a                              HIV-1 risk. Our results were robust when we adjusted for
                                  third sensitivity analysis, we censored observations during                            multiple potential confounding factors, undertook
                                  pregnancy and adjusted our Cox model for age, unprotected                              different analytical approaches, and did sensitivity
                                  sex, and concentrations of plasma HIV-1 in HIV-1-infected                              analyses.
                                  partners. We did not see substantial differences in the                                   Previous studies of HIV-1-acquisition risk related to
                                  effect estimates (Cox regression adjusted hazard ratio                                 contraceptive use have had inconsistent results, partly
                                  1-84, 95% CI 0-97-3-49, for the association of hormonal                                because of variable methodological quality.' As a result,
                                  contraception and HIV-1 acquisition among women and                                    public     health       policies-targeted     risk-reduction
                                  1-86, 1-04-3-32, for the association of hormonal                                       counselling and strategies to promote alternative
                                  contraception and HIV-1 transmission to men) for this                                  contraceptive methods for women with or at risk of
                                  approach compared with our primary study models.                                       HIV-1-have not been implemented. Our findings
                                    We measured endocervical concentrations of HIV-1                                     provide new data that show that contraception might
                                  RNA from a single timepoint in 1691 HIV-1-infected                                     increase a woman's risk of acquiring HIV-1, and they are
                                  women (table 5). Women using injectable contraception                                  consistent with longitudinal studies of sex workers in
                                  at the time of endocervical-sample collection were more                                Kenya and family planning attendees from Uganda and
                                  likely to have genital HIV-1 RNA detected than were those                              Zimbabwe.'-24 Moreover, to our knowledge, ours is the
                                  not using hormonal contraception. Concentrations of                                    first prospective study to show increased HIV-1 risk in
                                  genital HIV-1 RNA were also higher in those using                                      male partners ofHIV-1-infected women using hormonal
                                  injectable contraception than in those not using hormonal                              contraception. We noted raised concentrations of HIV-1
                                  contraception, by an average of O-19 log10 copies per swab,                            RNA in endocervical secretions from HIV-1-infected
                                  after adjustment for plasma HIV-1 concentrations and                                   women using injectable methods, suggesting a potential
                                  CD4 cell count (table 5). No association was identified                                mechanism for increased risk of HIV-1 transmission.
                                  between contraception and concentrations of plasma                                     Studies of HIV-1 transmission from women to men are
                                  HIV-1 RNA collected at the same time as endocervical                                   urgently needed to confirm or refute our findings.
                                  samples (median 3-91 log10 copies per ml [IQR 3-07-4-50]                                  Hormonal contraceptives might have physiological
                                  for injectable users vs 4-03 log10 copies per ml                                       actions beyond pregnancy prevention, including possible
                                  [IQR 3-22-4-65] for non-users; p=0-10), suggesting a                                   risks of bone-density loss, cervical cancer, and Chlamydia
                                  localised effect of hormonal contraception on increased                                trachomatis. 28- 3° Clinical and laboratory studies have
                                  concentrations ofHIV-1 in the female genital tract.                                    suggested possible mechanisms by which hormonal
                                                                                                                         contraception could influence HIV-1 susceptibility and
                                  Discussion                                                                             infectiousness including changes to vaginal structure,
                                  Use of hormonal contraceptives was associated with a                                   cytokine regulation, CCR5 expression, and cervicovaginal
                                  two-times increase in the risk of HIV-1 acquisition by                                 HIV-1 shedding.'1
                                  women and HIV-1 transmission from women to men.                                           Our analyses controlled for age, pregnancy, condom
                                  Injectable methods were the most common form of                                        use, and HIV-1 concentrations in the infected partner;
                                  hormonal contraception used by our study population                                    controlling for additional demographic, clinical, and
                                  and subgroup analyses showed significantly increased                                   behavioural factors did not alter our results. Only a
                                  HIV-1 risk associated with injectable use. Few women                                   clinical trial with random assignment of women to
                                  used oral contraceptives in our study; oral contraceptive                              effective hormonal contraception versus non-hormonal
                                  use was associated with a non-significant increase in                                  contraception could definitively assess HIV-1 risk from


24                                                                                                                                                 www.thelancet.com/i nfection Vol 12 January 2012




                                                                                                                                                                                              00803822
     Exhibit 171                                                                                                                                                                        JA-0003364
              Case 2:17-cv-04540-WB Document 210-14 Filed 06/14/19 Page 7 of 8



                                                                                                                                                      Articles   I
                                                                     heightened HIV-1 risk. The benefits of effective
  Panel: Research in context                                         hormonal contraceptive methods are unequivocal and
  Systematic review                                                  must be balanced with the risk for HIV-1 infection. Our
  We searched PubMed up to July, 2011, to identify studies           findings argue for policies to counsel women about the
  relating use of hormonal contraceptives to HIV-1 risk, with        potential for increased HIV-1 risk with hormonal
  the search terms "hormonal contraception", "hormonal               contraceptive use, especially injectable DMPA use, and
  contraceptive", "HIV-1", and "HIV-1 acquisition or transmission"   the importance of dual protection with condoms to
  in different combinations. Additionally, systematic reviews and    decrease HIV-1 risk (panel).
  one meta-analysis published on this topic were reviewed.             Our data do not provide estimates of HIV-1 risk related
                                                                     to other hormonal contraceptives, such as implants,
  Interpretation                                                     patches, or combination injectables. Data on HIV-1 risk
  Several studies show-with similar magnitude of their effect        associated with these methods and non-hormonal
  estimates-the potential for hormonal contraception to              contraceptive methods, such as intrauterine devices, are
  increase women's risk for acquiring HIV-1, even after              urgently needed, and strategies to improve the accessibility
  controlling for sexual behaviour. Our study is the fast with       and uptake of these lower-dose and non-hormonal
  adequate power to assess and show the potential for                methods should be prioritised. Contraceptive counselling
  hormonal contraceptive use by HIV-1-seropositivewomen to           should be combined with HIV-1 counselling and testing,
  increase risk of transmitting the virus to their male partners.    with joint scale-up of both approaches essential for
  These findings have important implications for family              optimisation of reproductive health and HIV-I-prevention
  planning and HIV-1-prevention programmes, especially in            choices for women and couples. Additionally, as national
  settings with high HIV-1 prevalence.                               HIV-I-prevention programmes begin to incorporate
                                                                     antiretroviral pre-exposure prophylaxis,3 3- 35 this new HIV-
                                                                     1-prevention method could be offered to women using
different contraceptive methods with certainty that bias             contraceptives or their partners.
in contraceptive choice and bias due to unmeasured                   Contributors
confounding did not influence the results. Such a study              RH, DD, and )MB designed the study and RH and DD did the analysis.
might be difficult to implement because of women's                   RH and )MB wrote the initial draft. All authors contributed to the data
                                                                     collection and writing of the report and approved the final draft.
preferences for different contraceptive methods and the
                                                                     Partners in Prevention HSV/HIVTransmission StudyTeam
likelihood of contraceptive switching that could
                                                                     ''Principal investigator. University of Washington Coordinating Center and
undermine randomisation.                                             Central Laboratories, Seattle, WA, USA: C Celum'', A Wald (protocol
   Limitations of our study were that contraceptive use              co-chair),) Lingappa (medical director),) M Baeten, M Campbell, L Corey,
was determined by self-report-we did not gather data                 R W Coombs, ) P Hughes, A Magaret, M ) McElrath, R Morrow,
on adherence to contraception, and we did not record the             ) I Mullins. Cape Town, South Africa (University of Cape Town): D Coetzee'';
                                                                     Eldoret, Kenya (Mai University, Indiana University): K Fife'', E Were'';
specific brand of contraception and thus cannot comment              Gaborone, Botsuana (Botsuana Harvard Partnership): M Essex'',
on HIV-1 risks from specific exogenous hormones.                     ) Makhema''; Kampala, Uganda (Infectious Disease Institute, Makerere
During the study period, low-dose combination hormonal                University): E Katabira'', A Ronald'•; Kigali, Rwanda (Rwanda Zambia HIV
oral contraceptives and long-acting injectable depot                 Research Group, and Emory University): S Allen'', K Kayitenkore'', E Karita'';
                                                                     Kisumu, Kenya (Kenya Medical Research Institute, University of California
medroxyprogesterone acetate (DMPA) were the most                     San Francisco): E Bukusi'', C Cohen''; Kitwe, Zambia (Rwanda Zambia
commonly used methods in national family planning                    HIV Research Group, and Emory University): S Allen'', W Kanweka'';
programmes; few studies have assessed HIV-1 risk from                Lusaka, Zambia (Rwanda Zambia HIV Research Group, and Emory
                                                                      University): S Allen'', B Vwalika''; Moshi, Tanzania (Kilimanjaro Christian
other injectable methods (eg, norethisterone enanthate). 12
                                                                     Medical College, Harvard University): S Kapiga'', R Manongi''; Nairobi,
Most participants in our study were participating in an              Kenya (University of Nairobi, University ofWashington): C Farquhar'',
HIV-I-prevention randomised trial and were recruited                 G John-Stewart'',) Kiarie''; Ndola, Zambia (Rwanda Zambia HIV Research
broadly from HIV-1 testing and care centres. Nearly all              Group, and Emory University): S Allen'', M Inambao''; Orange Farm, South
                                                                     Africa (Reproductive Health Research Unit, University ofthe Witwatersrand):
HIV-I-infected partners were co-infected with HSV-2;
                                                                     S Delany-Moretlwe'', H Rees''; Soweto, South Africa (Perinatal HIV
however, HSV-2 seroprevalence is more than 80% in                    Research Unit, University ofthe Witwatersrand): G de Bruyn'', G Gray'',
HIV-I-infected people in sub-Saharan Africa. 32 Thus,                ) Mcintyre''; Thika, Kenya (University of Nairobi, University of Washington):
these factors are unlikely to limit the generality of our            N R Mugo''· Data management was provided by DF/Net Research (Seattle,
                                                                     USA) and site laboratory oversight was provided by Contract Lab Services
findings. We censored follow-up for those couples in
                                                                     (University of the Witwatersrand, ) ohannesburg, South Africa).
which the HIV-I-infected partner initiated ART. Future
                                                                     Conflicts of interest
studies with long post-ART follow-up should assess
                                                                     CC has received research grant support from GlaxoSmithKline, which
whether increased risk of HIV-1 acquisition and                      did not include salary support, and has served on an advisory board for
transmission occurs in the context of ART use.                       this company. RWC has received research grant support from the
   Several observational studies have shown increased                US National Institutes of Health (AI-27757 and AI-38858) and Roche
                                                                     Molecular and has served as a consultant for Abbott Molecular. )MB, RH,
HIV-1 risk for women using hormonal contraceptives; 7•24
                                                                     and DD have received research support from the US National Institutes
our findings suggest that male partners of HIV-1-                    of Health. )MB, CC, GdB, RH, )K, NM, EW, and DD have received grant
infected women using hormonal contraception also face                support from the Bill & Melinda Gates Foundation.



www.thelancet.com/i nfection Vol 12 January 2012                                                                                                                   25




                                                                                                                                                        00803823
Exhibit 171                                                                                                                                           JA-0003365
               Case 2:17-cv-04540-WB Document 210-14 Filed 06/14/19 Page 8 of 8



I       Articles




                    Acknowledgments                                                            17   Heffron R, Were E, Celum C, et al. A prospective study of
                    Funding was provided by the US National Institutes of Health (grants            contraceptive use among African women in HIV-1 serodiscordant
                    R03 HD068143, ROl AI083034, and P30 AI027757, and support for RH                partnerships. Sex Transm Dis 2010; 37: 621-28.
                    through T32 AI007140) and the Bill & Melinda Gates Foundation (grants      18   Donnell D, Baeten J, Kiarie J, et al. Heterosexual HIV-1
                    26469 and 41185). We thank the couples who participated in this study,          transmission after initiation of antiretroviral therapy:
                    the teams at the study sites, and at the University of Washington for           a prospective cohort analysis. Lancet 2010; 375: 2092-98.
                    work on data and sample collection and management; and Renee Ridzon        19   Campbell MS, Mullins JI, Hughes JP, et al. Viral linkage in HIV-1
                    from the Bill & Melinda Gates Foundation for study oversight.                   seroconverters and their partners in an H IV-1 prevention clinical
                                                                                                    trial. PLoS One 2011; 6: e16986.
                    References                                                                 20   Ashley-Morrow R, Nollkamper J, Robinson NJ, Bishop N, Smith J.
                    1    WHO. Strategic approaches to the prevention of HIV infection in            Performance of focus ELISA tests for herpes simplex virus type 1
                         infants. http:/ /www.who.int/hiv/pub/mtct/en/                              (HSV-1) and HSV-2 antibodies among women in ten diverse
                         StrategicApproachesE.pdf (accessed Dec 15, 2010).                          geographical locations. Clin Microbial In.feet 2004; 10: 530-36.
                    2    Reynolds HW, Janowitz B, Wilcher R, Cates W. Contraception to         21   Baeten J, Kahle E, Lingappa J, et al. Genital HIV-1 RNA levels
                         prevent HIV-positive births: current contribution and potential            predict risk of heterosexual HIV-1 transmission. Sci Transl Med
                         cost savings in PEP FAR countries. Sex Transm In.feet 2008;                2011; 3: 77ra29.
                         84 (suppl 2): ii49-53.                                                22   Kleinbaum DG, Klein M. Survival analysis: a selflearning text,
                         Population Division, UN Department of Economic Social Affairs.             2nd edn. New York, NY: Springer, 2005.
                        World Contraceptive Use 2009. http:/ /www.un.org/esa/population/       23   Quinn TC, Wawer MJ, Sewankambo N, et al. Viral load and
                         publications/contraceptive2009/contracept2009_wallchart_front.             heterosexual transmission of human immunodeficiency virus
                         pdf 2009 (accessed Jan 25, 2011).                                          type 1. Rakai Project Study Group. N Engl J Med 2000; 342: 921-29.
                    4    Plummer FA, Simonsen JN, Cameron DW, et al. Cofactors in              24   Morrison CS, Chen PL, Kwok C, et al. Hormonal contraception and
                         male-female sexual transmission of human immunodeficiency                  HIV acquisition: reanalysis using marginal structural modeling.
                        virus type 1. J In.feet Dis 1991; 163: 233-39.                              AIDS 2010; 24: 1778-81.
                    5    Kiddugavu M, Makumbi F, Wawer MJ, et al. Hormonal                     25   Robins JM, Hernan MA, Brumback B. Marginal structural
                         contraceptive use and HIV-1 infection in a population-based                models and causal inference in epidemiology. Epidemiology
                         cohort in Rakai, Uganda. AIDS 2003; 17: 233-40.                            2000; 11: 550-60.
                    6    Kleinschmidt I, Rees H, Delany S, et al. Injectable progestin         26   Hernan MA, Brumback B, Robins JM. Marginal structural models
                         contraceptive use and risk of HIV infection in a South African             to estimate the causal effect of zidovudine on the survival of
                         family planning cohort. Contraception 2007; 75: 461-67.                    HIV-positive men. Epidemiology 2000; 11: 561-70.
                    7    Baeten JM, Benki S, Chohan V, et al. Hormonal contraceptive use,      27   Cole SR, Hernan MA. Constructing inverse probability weights for
                        herpes simplex virus infection, and risk ofHIV-1 acquisition among          marginal structural models. Am J Epidemiol 2008; 168: 656-64.
                         Kenyan women. AIDS 2007; 21: 1771-77.
                                                                                               28   Burkman RT Jr. Noncontraceptive effects of hormonal
                    8    Morrison CS, Richardson BA, Mmiro F, et al. Hormonal                       contraceptives: bone mass, sexually transmitted disease and pelvic
                         contraception and the risk of HIV acquisition. AIDS 2007;                  inflammatory disease, cardiovascular disease, menstrual function,
                         21: 85-95.
                                                                                                    and future fertility. Am J Obstet Gynecol 1994; 170: 1569-75.
                    9    Baeten JM, Lavreys L, Overbaugh J. The influence ofhormonal           29   Appleby P, Bera! V, Berrington de Gonzalez A, et al. Cervical cancer
                         contraceptive use on HIV-1 transmission and disease progression.           and hormonal contraceptives: collaborative reanalysis of individual
                         Clin In.feet Dis 2007; 45: 360-69.                                         data for 16 573 women with cervical cancer and 35 509 women
                    10 de Vincenzi I. A longitudinal study of human immunodeficiency                without cervical cancer from 24 epidemiological studies. Lancet
                        virus transmission by heterosexual partners. European Study Group           2007; 370: 1609-21.
                         on Heterosexual Transmission of HIV N Engl J Med 1994; 331: 341-46.   30   US Food and Drug Administration. Black box warning added
                    11 WHO. Hormonal contraception and HIV: science and policy. http://             concerning long-term use ofDepo-Provera Contraceptive Injection.
                        whqlibdoc.who.int/hq/2006/WHO_RHR__06.4_eng.pdf 2005.                       http:/ /www.fda.gov/bbs/topics/ANSWERS/ 2004/ANS01325.html
                         (accessed Oct 16, 2010).                                                   (accessed Feb 24, 2011).
                    12 WHO. Review of priorities in research on hormonal contraception         31   He! Z, Stringer E, Mestecky J. Sex steroid hormones,
                         and IUDs and HIV infection. http://whqlibdoc.who.int/hq/2010/              hormonal contraception, and the immunobiology of human
                        WHO_RHR__l0.2Leng.pdf (accessed June 17, 2011).                             immunodeficiency virus-1 infection. Endocr Rev 2010; 31: 79-97.
                    13 Celum C, Wald A, Lingappa JR, et al. Acyclovir and transmission of      32   Strick LB, Wald A, Celum C. Management of herpes simplex virus
                         HIV-1 from persons infected with HIV-1 and HSV-2. N Engl J Med             type 2 infection in HIV type 1-infected persons. Clin In.feet Dis 2006;
                         2010; 362: 427-39.                                                         43: 347-56.
                    14 Lingappa JR, Lambdin B, Bukusi EA, et al. Regional differences in       33   Grant RM, Lama JR, Anderson PL, et al. Preexposure
                         prevalence ofHIV-1 discordance in Africa and enrollment ofHIV-1            chemoprophylaxis for HIV prevention in men who have
                         discordant couples into an HIV-1 prevention trial. PLoS One 2008;          sex with men. N Engl J Med 2010; 363: 2587-99.
                         3: e1411.                                                             34   Abdool Karim Q, Abdool Karim SS, Frohlich JA, et al. Effectiveness
                    15 Lingappa JR, Kahle E, Mugo N, et al. Characteristics ofHIV-1                 and safety of tenofovir gel, an antiretroviral microbicide, for the
                         discordant couples enrolled in a trial of HSV-2 suppression to             prevention of HIV infection in women. Science 2010; 329: 1168-74.
                         reduce HIV-1 transmission: the partners study. PLoS ONE 2009;         35   Baeten J, Celum C, on behalf of the Partners PrEP Study team.
                         4: e5272.                                                                  antiretroviral pre-exposure prophylaxis for HIV-1 prevention among
                    16 Ngure K, Heffron R, Mugo N, lrungu E, Celum C, Baeten J.                     heterosexual African men and women: the Partners PrEP Study.
                         Successful increase in contraceptive use among Kenyan HIV-1-               International AIDS Society 2011. Rome, Italy; July 17-20, 2011. Oral
                         serodiscordant couples enrolled in an HIV-1 prevention trial.              abstract MOAX0106.
                        AIDS 2009; 23 (suppl 1): S89-S95.




26                                                                                                                     www.thelancet.com/i nfection Vol 12 January 2012




                                                                                                                                                             00803824
     Exhibit 171                                                                                                                                         JA-0003366
